Citation Nr: 1456459	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-22 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include flat feet or peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to December 1963, February 1986 to August 1986, and October 1986 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a formal RO hearing before a Decision Review Officer (DRO) in March 2012, and before the undersigned at a Board hearing at the RO in July 2013.  A transcript of each hearing is of record.  

At the July 2013 hearing, the Board held open the record for 60 days to allow submission of additional evidence.  In August and September 2013, the RO received additional evidence along with waivers of review of such evidence by the agency of original jurisdiction.  The case is now ready for a decision.


FINDINGS OF FACT

1.  The Veteran's pain and numbness in the feet began many years after service.

2.  The competent evidence does not link a currently diagnosed bilateral foot disability, to include flat feet (pes planus) and peripheral neuropathy, to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability, to include flat feet or peripheral neuropathy, have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA provided the Veteran with full notice of the requirements to substantiate his service connection claim September 2009, prior to the initial adjudication.  Further, the 2012 DRO hearing and 2013 Board hearing both focused on the elements necessary to substantiate the claim.  The DRO and Veterans Law Judge, respectively, asked questions to obtain pertinent evidence, including the nature and timing of the Veteran's symptoms and any outstanding treatment records.  The Veteran and his representative also demonstrated actual knowledge of the required elements for service connection, presenting evidence and arguments to show that his condition had its onset during service, and they submitted nexus opinions.  

All pertinent, available medical evidence has been obtained, including service treatment records from 1963 through 1987 and post-service records from VA and other providers identified by the Veteran.  Although the Veteran testified in 2013 that he sought treatment from Kaiser Permanente beginning in the early 1980s, he also indicated that he had submitted copies of all available records from this and other private providers.  The RO also attempted to obtain all available outstanding records from the identified providers, and received essentially the same records as submitted by the Veteran.  The evidence includes post-service treatment records from 1997 forward from the identified providers.  There is no argument or indication that any further efforts would result in additional pertinent records prior to that time.  The paper claims file and all pertinent records in VA's electronic processing systems have been reviewed and considered.  

The Veteran was provided a VA examination concerning his claimed bilateral foot disability in April 2012.  The examiner reviewed all pertinent evidence at that time and offered negative nexus opinions supported by reasoning based on the evidence.  The examiner noted the Veteran's reports of symptoms in the feet and a diagnosis of neuropathy and pes planus since 1963, but did not include these items or reports of pain and numbness in the feet since 1963 in the reasoning for the negative opinions.  Nevertheless, the Veteran's statements in this regard are not credible based on review of all available evidence, as discussed below.  Therefore, the examiner's reasoning is consistent with the Board's credibility findings herein and is adequate.  

The April 2012 VA examiner did not have the three letters from medical providers submitted by the Veteran in 2013 available for consideration, two of which include positive opinions relating the Veteran's current foot pain and pes planus to service.  As discussed below, however, these opinions have little to no probative value because they are based on statements by the Veteran regarding the timing of his symptoms that the Board rejects as not true.  Further, it is unclear if the 2013 positive opinions were based on review of all pertinent medical records and an accurate medical history.  As such, these medical opinions are inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, another VA examination or opinion is unnecessary.  

In sum, VA satisfied its duties to inform and assist, insofar as any errors committed were not harmful to the essential fairness of the proceedings.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim.  The Veteran has had ample opportunity to participate in the adjudication, and no prejudice has been alleged or shown due to any possible notice defects.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326; Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 C.F.R. § 3.303(d).  

For certain listed chronic diseases, including organic disease of the nervous system, service incurrence will be presumed if the condition manifested to a level of 10 percent disabling or more within one year after separation from active duty service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Under C.F.R. § 3.303(b), the nexus element may be shown by medical or lay evidence where there is competent evidence of continuity of symptomatology for a chronic disease listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection generally requires evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

If there is an approximate balance of positive and negative evidence, VA will resolve reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Veteran contends that his current bilateral foot disability, to include flat feet (pes planus) or peripheral neuropathy, began and continued since treatment in July 1963.  

The service treatment records include a May 1963 enlistment examination with no reported foot problems and clinically normal feet.  A July 1963 record showed complaints of pain in the feet with swelling and edema halfway up the tibias and small vesicles, which was diagnosed as poison ivy.  Prescribed treatment was rest with the feet up for 24 hours, poison ivy lotion, medication, and hot saline or baking soda compresses to the feet.  A follow-up record the next day again diagnosed poison ivy, noted that there was some improvement, and added another medication. 

There are no other documented complaints or treatment regarding the feet in the Veteran's service records from 1963 to 1987, other than several episodes of treatment for plantar warts from March 1986 to August 1986.  Rather, the Veteran repeatedly denied "foot trouble" and was found to have clinically normal feet, including in his November 1963 examination for release from active duty, as well as in subsequent periodic evaluations in May 1965, March 1966, September 1970, December 1974, November 1979, January 1984, February 1986, and March 1987.

The Veteran asserts that he did not actually have poison ivy in July 1963 but, rather, that those complaints were the beginning of his ongoing pain, numbness, and other neurological symptoms in the feet, which progressed over time.  The Veteran states that he complained of foot symptoms in July 1963 and subsequently, but the provider did not record his complaints and told him there was nothing that could be done about it.  The Veteran states that he modified his activities and lived with the pain.  He has stated at various times that he did not seek treatment for the feet again until the late 1970s or early 1980s, or in 1987, which was at Kaiser Permanente.  The Veteran acknowledges that a service evaluation for the Army National Guard in 1966, 1967, or 1970 did not record a foot problem or diagnosis, but he states that he was told by the military examiner at that time that he had flat feet.  The Veteran also states that he looked at his feet at that time and observed that his feet were indeed "flat."  He asserts, however, that the examiner did not record flat feet (or pes planus) for some unknown reason, possibly as a favor to him.  Similarly, the Veteran reports that he denied any foot pain or problems at that evaluation because he already had a physical profile for hearing loss and did not want to jeopardize his continued military career.  He has denied any problems with plantar warts after the episodes in service.  See, e.g., August 2009 claim; December 2010 notice of disagreement; August 2012 substantive appeal; 2012 and 2013 hearing transcripts.

The Veteran submitted an April 2013 letter from the military provider.  This provider indicated that service providers would see many people in a short timeframe, which resulted in little time for the soldiers to describe their problems and the doctors to think about the problem or do an examination.  The provider had no way of knowing whether this happened in the Veteran's case, or whether an inadequate history or physical was done at that time.  The provider transcribed the service treatment record from July 1963 regarding the Veteran's foot complaints and diagnosis of poison ivy, and stated that he could not remember whether the Veteran mentioned any other symptoms then.  The provider stated that he found no other medical records in service regarding foot problems, but that the Veteran "may well have had foot problems" that were not recorded or were overlooked.  

As noted by the military provider, the Veteran's report that his symptoms in the feet were not fully recorded or were overlooked in July 1963 is possible.  His assertion that he did not complain of his feet in 1966 or 1970 because he did not want to jeopardize his military career is also plausible.  Nevertheless, these contentions are inconsistent with the Veteran's repeated denial of foot trouble and clinically normal feet during multiple periodic evaluations before and after 1966 or 1970, especially since he did report problems other than hearing loss.  Moreover, the Veteran sought treatment for numerous medical conditions from 1963 through 1987, including the back and knee, which also weighs against his report that he believed complaining of physical problems other than hearing loss would jeopardize his military career.

More importantly, the Veteran's available post-service records from 1997 forward include multiple affirmative statements that are directly contrary to his assertions of having pain and numbness continuously since 1963, or at any time during service.  

Specifically, a March 2000 private treatment record from Kaiser Permanente first noted complaints of left leg numbness from the mid-thigh to the toes that was intermittent, and the Veteran also indicated that he thought there was also numbness in the right leg.  The diagnosis was degenerative joint disease of the right hip, but the Veteran was referred to neurologist.  In an April 2000 neurological consult, the Veteran reported an onset of about 3-4 months earlier of paresthesias in the feet, left greater than right, and up to the mid-shin on the left, that was painless.  The impression was mild, painless sensory polyneuropathy, with annotation that the asymmetry was worrisome, and possible tarsal tunnel syndrome ("? TTS").  A nerve conduction study (NCS) was ordered, and the May 2000 report was consistent with bilateral tibial nerve compression at the ankles, left greater than right.

Thereafter, a December 2000 neurological consult record from David Grant Medical Center at Travis Air Force Base noted that the Veteran had been diagnosed with bilateral tarsal tunnel syndrome (TTS) in May 2000, and he recalled having numbness in the soles of the feet and mild discomfort at times associated with this.  The provider noted the results of the NCS, and that a podiatrist diagnosed TTS and prescribed a series of stretching exercises and Naprosyn.  The Veteran reported "tremendous improvement" in symptoms over the past two months, stating that he now had only numbness in the feet and toes, but no pain.  The provider noted that he had been on allopurinol for several years to prevent renal stones, but that was not suspected of contributing to his neurological symptoms.  The impression was again bilateral posterior  TTS, resolving.  The provider stated that the overall examination and nerve conduction velocities (or NCS) were consistent with TTS, and there was "no clinical evidence of a polyneuropathy" at that point.  The provider stated that the fact that the Veteran's symptoms had improved went against a diagnosis of polyneuropathy, but there were also possible diagnoses including mononeuritis.  

A November 2001 record noted the Veteran had been taken off of allopurinol for gout over 6 months earlier, and there had been no recurrences of gout.

A March 3, 2004, record from this facility indicated complaints of pain and paresthesias or numbness in both feet for about one year, status post tarsal tunnel release about four years earlier.  The Veteran described chronic worsening for approximately one year, in that the foot was tingling and there were occasional shooting pains into the big toe.  The diagnosis was paresthesias/pain status post TTS release possibly secondary to nerve trauma or relapse.  There was also a diagnosis of pes planus at this time.  An electromyography (EMG) was ordered.

A March 25, 2004, neurology consult report stated the EMG results were consistent with generalized sensory axon loss polyneuropathy, and the "most likely explanation" for the Veteran was that it was "idiopathic."  A notation on the EMG report also indicates there was polyneuropathy, but that they could not rule in or out tarsal tunnel syndrome.  The report noted that there are various causes of this condition, but "[m]ost are idiopathic."  The report also stated that the "onset is too late to suggest hereditary sensory and autonomic neuropathy" in the Veteran's case.

Records in June 2004 noted bilateral peripheral neuropathy that was significantly improved with over-the-counter arch supports.  There is a handwritten notation of symptoms for one year or so, and that these were the same symptoms as before the tarsal tunnel surgery in 1999 or 2000.  The provider noted the abnormal EMG results, and the Veteran was fitted with custom orthotics to be worn on a daily basis.  The diagnosis was again neuropathy and possible tarsal tunnel syndrome.

A January 2005 treatment record noted bilateral foot pain and numbness for "over 1 1/2 years," stating that the pain had resolved with orthotics, but the numbness had been progressing proximally but was not yet to the level of the heel.  The diagnosis was neuropathy, and the Veteran was advised to continue using orthotics.

In a November 2006 record, the Veteran complained of numbness in the feet for five years, and that he had a bilateral tarsal tunnel release in 2001 with no improvement.  An EMG in 2004 showed sensory defect, but no other follow-up was done at that time.  Examination with the 2006 treatment showed feet abnormalities of decreased light touch along the medial and dorsal aspects.  The assessment was mononeuritis, with a notation of "[s]uspect maybe [sic] due to surgery in 2001."

In an April 2007 neurological record, the Veteran complained of numbness in the feet and reported that "[s]ymptoms started about eight years ago."  He indicated his symptoms had started in the toes and worked somewhat posteriorly, with some associated pain that had been controlled fairly well by Neurontin.  The Veteran reported that "[w]hen symptoms first came on he underwent bilateral tarsal tunnel release without benefit."  An EMG had been consistent with peripheral neuropathy, lab workup had all been normal, and the Veteran found it particularly painful to have his feet under covers at night, with less bothersome symptoms during the day.  After examination, the impression was again idiopathic peripheral neuropathy.

Thereafter, a July 2007 record noted a longstanding history of idiopathic peripheral neuropathy.  Current complaints were of daily foot pain bilaterally, worse at night, described as burning or pins and needles pain.  The Veteran had recently been prescribed Lyrica, which seemed to work well, but he had run out of the medication.  The diagnosis was idiopathic relapsing polyneuropathy.  

Similarly, a February 2008 treatment record noted complaints of continued burning pain in both feet, worse at night, with improved pain relief with Lyrica.

A July 2008 private record stated the Veteran was establishing new care.  He was noted to be on Lyrica, and assessment included peripheral neuropathy.  A November 2008 treatment record from this provider noted pain in the big toe and swelling in the right foot, with a diagnosis of acute arthritis, probably gouty.  At that time, the Veteran denied any history of gout in the past (in contrast to his treatment records in 2000 and 2001), but noted a history of peripheral neuropathy in the feet.

The above medical records reflect the Veteran's repeated identification of his onset of symptoms in the feet to approximately 1999 or 2000.  Additionally, consistent with these reports, a December 1998 record from Kaiser Permanente noted no evidence of motor or sensory loss in the lower extremities upon evaluation, and the Veteran denied resting pain at night.  Reflexes in the ankle were decreased, at 1+ on the right and trace on the left.  The Veteran primarily complained of right hip pain and pain radiating down the leg since July 1998 at that time.  Notably, these decreased reflexes measured in the ankles appear to be consistent with the May 2000 NCS showing nerve compression at the ankles, left greater than right.

Significantly, the first time the Veteran reported having pain, numbness, or other symptoms in the feet since service, or being diagnosed with flat feet during service, was in an August 2009 VA treatment record (on Virtual VA).  This was the same month he filed his claim for service connection for a bilateral foot disability.  The August 2009 VA intake examination reflects a report of peripheral neuropathy in the feet with onset in basic training, no etiology.  He was referred to neurology.

In November 2009, a VA nurse recorded the Veteran's reports of pain and numbness in the feet since 1963 caused by flat feet, and relieved by pain medication.  In a neurological consult that same day, the provider noted he was referred for peripheral neuropathy, and the Veteran stated that he experienced subacute onset of bilateral foot pain, described as numbness and hypersensitivity pain in the bottoms of his feet, starting in his early 20s while in basic training.  He reported this was progressive and developed over 4-6 weeks, and that it had now progressed to the mid-shins bilaterally.  The Veteran stated that he could not feel his toes and had to sleep with his feet deviated outward due to hyperesthesia.  The Veteran also reported at this time that he was told he had "flat feet" in service.  Examination for treatment in November 2009 showed decreased sensory testing, decreased or absent reflexes in the lower extremities and Achilles (ankles), and high arched feet.  This provider again assessed sensory neuropathy of unclear etiology.  

The Veteran made similar statements in an April 2010 VA treatment record (on Virtual VA), stating that he had bilateral foot pain for years since the 1960s, with gradual progression of symptoms.  He reported that shoe inserts and Lyrica helped.  

The Veteran has stated several times that his foot pain and other symptoms are helped by Lyrica, and that he has more pain or swelling after resting for too long or waking in the morning.  See, e.g., March 2012 DRO hearing transcript; August 2012 appeal.  This is consistent with his treatment records from 2007 forward.  

Considering all available evidence, however, the medical records during and after the Veteran's service, particularly before his August 2009 claim of service connection, are more probative and outweigh his statements as to the nature and timing of his symptoms than his statements during this appeal.  The service records and earlier post-service records are more probative because they were contemporaneous to the purported symptoms, and he had a motive to tell the truth to his medical providers in order to receive proper care.  See Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons).

Further, the Veteran sought treatment for many conditions during service from 1963 to 1987, as well as from post-service medical providers from 1997 forward.  It is reasonable to infer that, if he had observable flat feet (pes planus) or pain, numbness, or other neurological symptoms in the feet, he would have complained of those symptoms during that time period.  Instead, over many years of treatment prior to his claim for VA compensation, the Veteran reported a timing of his foot symptoms beginning in approximately 1999 or 2000, and pes planus was first documented in 2004.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) ("[Fact finders] may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings." (internal quotations omitted)); see also Rucker, 10 Vet. App. at 73.  

The statements from the Veteran concerning continuous foot symptoms and a diagnosis of pes planus during service are less probative because they were made many years after the purported symptoms and diagnosis, and only after he filed a claim of service connection, or under circumstances indicating interest or bias.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a witness's interest in the outcome may affect the credibility of testimony and may be considered together with other evidence).  

Moreover, many years have passed since service and the Veteran's first diagnosis of peripheral neuropathy.  In a December 2000 record, the private provider also indicated that, although there was a prior notation of numbness from the knee down on the left (which was in a March 2000 record), the Veteran did not have good memory of that symptom during the December 2000 treatment.  From 2000 forward, however, as summarized above, the Veteran made consistent reports indicating that his symptoms began in approximately 1999 or 2000, until the time of his VA claim.  As such, the Veteran's memory as to the nature and timing of his symptoms appears to be faulty, due to the passage of time or other factors; therefore, he is not a reliable historian and is not credible in this regard.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  

The Veteran is competent to report observable symptoms such as continuing foot pain and sensation of numbness since July 1963, which progressed over time until he sought treatment after service.  Jandreau, 492 F.3d at 1377.  Nevertheless, the more probative evidence does not demonstrate continuing symptoms in the feet from July 1963, or at any point during his military service, to include within one year after active duty.  The evidence also does not demonstrate a diagnosis of pes planus during service.  Rather, the most probative evidence shows that the Veteran's symptoms of pain, numbness, and tingling or paresthesias in the feet began many years after his discharge from service in 1987, or around 1999 or 2000.  The first referenced diagnosis of pes planus was also after that time, in 2004.  As such, the Veteran is not credible regarding symptoms or diagnosis in service.

To be clear, the Veteran's lay statements regarding the timing of his feet symptoms and diagnosis are not being rejected due solely to a lack of corroborating medical records during service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  "[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."  Id.  Here, the Veteran's statements in this regard are directly contrary to his statements and testing in subsequent medical records that show his symptoms began years after service, and this evidence is more probative as stated above.  See Fed.R.Evid. 803(4); Rucker, 10 Vet. App. at 73.  Moreover, a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a condition was incurred during service and resulted in a chronic or persistent disorder.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

With regard to the nature and etiology of any current disability, the Veteran is not competent, as a lay witness, to offer an opinion in this regard.  Rather, these questions require medical expertise, training, or experience due to the complex nature of the neurological system involved with his peripheral neuropathy, especially combined with the Veteran's complex medical history and the Board's finding herein that his reports of continuing symptoms since service are not credible.  Jandreau, 492 F.3d at 1377.  Although the Veteran would be competent to diagnose pes planus, in that flat feet are readily observable by a lay person, he is not credible regarding this being observed by him or diagnosed by a medical provider in service, as discussed above.  Id.  In light of this finding, a medical opinion is required regarding the etiology of the currently diagnosed pes planus.  Id.

The Veteran submitted an April 2013 letter from his military provider and two August 2013 letters from VA providers in an attempt to establish a nexus to service.

In the April 2013 letter, the military provider stated that he had reviewed the Veteran's complete medical records, and noted that he had been having quite a problem and that "[p]eripheral neuropathy can be difficult to track down and treat."  As noted above, this provider indicated that the Veteran "may well have had foot problems" in service that were not recorded, as asserted by the Veteran for his appeal.  The provider did not, however, express any opinion as to the etiology of the Veteran's current disability, to include whether it was related to or began in service.  

The military provider's notation regarding peripheral neuropathy is consistent, however, with the repeated notations in the post-service medical records that the Veteran's peripheral neuropathy is idiopathic, meaning the cause is unknown or of spontaneous origin.  Dorland's Illustrated Medical Dictionary 925 (31st ed. 2007).  

Two letters from VA providers dated in August 2013 include positive opinions relating the Veteran's current foot pain and pes planus to service.  These opinions were based on the Veteran's documented treatment in July 1963 for poison ivy and foot pain, his complaints of foot symptoms that began at that time in service, and review of unspecified records.  Because they are based largely on statements by the Veteran regarding the timing of his symptoms that the Board rejects as not true, however, these opinions have little to no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  Further, it is unclear if the 2013 positive opinions were based on review of the Veteran's pertinent medical records and accurate medical history, given that they did not refer to his other diagnosis of peripheral neuropathy affecting the feet, or to the service and post-service records discussed above that address the timing of his foot pain and other neurological symptoms.  Indeed, as discussed above, the VA medical records with treatment beginning in 2009 include only the Veteran's reports that his symptoms began during basic training in service in 1963.  As such, these medical opinions are inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 303-04 (probative value of a medical opinion is determined based whether the expert was fully informed of the pertinent facts or medical history, whether there is a fully articulated opinion, and whether the opinion is supported by a reasoned analysis, not just data and conclusions).  

In a November 2009 treatment record, the VA treating neurological provider (who was different than the providers who authored the two letters dated in 2013) recorded thoughts regarding the etiology of the Veteran's diagnosed neuropathy.  The VA provider stated that, "[g]iven the early onset," his suspicion was that this was an autosomal recessive peripheral neuropathy or due to an unidentified toxic exposure at an early age.  The provider stated that he could not see the results on previous nerve conductive velocity studies (NCVs or NCS), and the Veteran told him that those results were not helped to the physicians who performed them.  The Veteran's reports to this provider, however, were incorrect in several respects when compared with the other medical evidence that the Board finds more probative, as summarized above.  In particular, the Veteran did not have "early onset" of symptoms in his early 20s, and the prior NCV or NCS results were, in fact, helpful and showed neuropathy and tibial nerve compression.  Accordingly, to the extent that his record may be interpreted to say the Veteran's current disability had its onset during service, this etiology opinion has little or no probative value.  Id.

The April 2012 VA examiner completed a foot and neurological examination, and indicated a review of the entire claims file.  This is presumed to include the medical records summarized above, as well as other pertinent evidence, and there is no indication that the examiner did not review all pertinent evidence.  The VA examiner diagnosed bilateral pes planus or plantar fasciitis, which was shown by x-rays for the examination, and stated that the Veteran wears orthotics at all times for pes planus foot pain.  The examiner also diagnosed peripheral neuropathy of the feet and bilateral tarsal tunnel syndrome status post tarsal tunnel release.  

The examiner opined that these disabilities were less likely than not incurred in or caused by service because the Veteran was only treated for poison ivy and plantar warts in service, and those were different conditions than the current disabilities.  The examiner stated there was also no medical literature to support a causative relationship between the in-service complaints and any of the currently diagnosed disabilities.  The examiner specifically noted in the claims file review that the Veteran complained of numbness in 2000, and he was diagnosed with bilateral tibial nerve compression at the ankles and mild painless sensory polyneuropathy in 2000.  He also noted the March 2004 EMG/NCV results, the diagnosis of idiopathic peripheral neuropathy in April 2007, and the Veteran's reports of symptoms since the 1960s in an April 2010 VA podiatry consult.  The examiner noted the Veteran's reports of symptoms in the feet and a diagnosis of pes planus and peripheral neuropathy in 1963, and being told in 1966 during service that he had flat feet, in the history part of the report.  The examiner did not include these items or reports of pain and numbness in the feet since 1963 in the reasoning for the negative nexus opinions.  Nevertheless, the opinions remain highly probative because they reflects a review of all pertinent evidence, an accurate factual and medical history that is consistent with the Board's credibility findings herein regarding the nature and timing of the Veteran's symptoms, and are supported by well-reasoned rationale.  See Nieves-Rodriguez, 22 Vet. App. at 303-04; Coburn, 19 Vet. App. at 432.  

In sum, the more probative evidence does not establish persistent or recurring symptoms after the Veteran's treatment for foot pain in July 1963, or at any time during service.  The evidence also does not establish a diagnosis of pes planus during service, or manifestations of organic disease of the nervous system (to include peripheral neuropathy) during service or to a compensable degree within one year after discharge, or by March 1988.  Rather, the more probative evidence shows that the Veteran began to have recurring symptoms of pain and other neurological symptoms in the feet many years after service, around 1999 or 2000.  There is also no competent evidence linking any current disability to service.  As such, the preponderance of the evidence is against service connection under any raised theory; the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.








	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a bilateral foot disability, to include flat feet or peripheral neuropathy, is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


